Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 1 of 10 PageID #: 516



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
          Plaintiff,                            )
                                                )
vs.                                             ) Case No.: 4:18-cr-320 AGF (PLC)
                                                )
MICHAEL GLADNEY,                                )
                                                )
          Defendant.                            )

                                SENTENCING MEMORANDUM


          COMES NOW Defendant, Michael Gladney (Gladney), by and through counsel, and files

the following memorandum for sentencing.

                                I.      Introduction

          On April 18, 2018, the government filed a two-count indictment, alleging Gladney violated

Title 18 U.S.C. §§ 1951(a) and 924(c)(1)(A). See Doc. Text #18. On January 30, 2020, Gladney pled

guilty to the indictment pursuant to a written agreement. See Presentence Investigation Report at ¶ 1

[hereinafter PSR]. In the agreement, the parties estimated a count-one total offense level of 22, a

criminal history category of I, and a corresponding guideline range of 41 to 51 months. The PSR

confirms these estimates, see PSR at ¶¶ 29, 42, 72, and, like the plea agreement, adds 84 months to

the low- and high-end of this range to account for the consecutive mandatory minimum penalty

attached to count two. See id. at ¶ 72. As a result, Gladney’s total range rises to 125 to 135 months.

See id.

          This total range would look quite different without the 84-month count two add-on penalty.

But it would still account for Gladney’s brandishing of a firearm. Without count two, U.S.S.G. §

2B3.1 would add five to Gladney’s total offense level of 22, increase this number to 27, and yield an



                                                   1
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 2 of 10 PageID #: 517



advisory guideline range of 70 to 87 months — 55 and 48 months below the low- and high-end of

the range as calculated with § 924(c)’s 84-month add-on. See U.S.S.G. § 2B3.1(b)(2)(C).

         As discussed below, a sentence consistent with this 70 to 87-month range will promote the

Sentencing Reform Act’s goals of proportionate, individualized, race-neutral sentencing; a sentence

between 125 to 135 months will not. In addition, a sentence consistent with a 70 to 87-month range

will account for considerations the guidelines disregard altogether. For these reasons and others, a

sentence of 85 to 87 months is appropriate in this case. 1

                                    II.       A Sentence of 85 to 87 Months Will Promote
                                              Just Punishment in General and Proportional,
                                              Individualized, Race-Neutral Sentencing in
                                              Particular; a Sentence of 125 to 135 Months
                                              Will Not.

         Like the Sentencing Reform Act of 1984 (“the SRA”), the guidelines emphasize proportional

punishment, largely through rules which prescribe incremental increases in punishment based on

harm- or blame-increasing facts. See U.S.S.G. Ch. 1 Pt. A, intro., p.s. 3 (“Congress sought

proportionality in sentencing through a system that imposes appropriately different sentences for

criminal conduct of differing severity.”).

         For the most part, the “specific offense characteristics” included in almost every Chapter

Two guideline embody these rules. See e.g., United States v. Mojica, 214 F.3d 1169, 1172 (10th Cir.

2000) (“The purpose of the ‘specific offense characteristics’ guidelines...is to make punishment

proportional to the specific illegal conduct of a particular defendant....”); see also United States v. Juan,

59 F.Supp.2d 210, 216 (D. Mass. 1999) (“To achieve proportionality, the Commission identified

potentially relevant features of criminal conduct referred to as ‘specific offense characteristics,’ that



1Because count two requires a minimum 84-month sentence, the lowest sentence this court can impose is 84 months
and one day. See Dean v. United States, 137 S.Ct. 1170, 1177-78 (2017) (“Nothing in § 924(c) restricts the authority
conferred on sentencing courts by §3553(a) and the related provisions to consider a sentence imposed under § 924(c)
when calculating a just sentence for the predicate count.”).

                                                           2
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 3 of 10 PageID #: 518



would allow judges to tailor sentences according to each participant’s role in the offense, in effect

making the punishment fit the crime.”).

          Subsection (b)(2) of § 2B3.1, the robbery guideline, typifies these rules and illustrates how

they work. Among other things, subsection (b)(2) applies an offense level increase of five to

offenders like Gladney who brandish a firearm during a robbery offense and, in so doing, reflects

the harm weapons add to robbery offenses, the added blameworthiness of offenders who brandish

them, and the greater punishment those offenders merit relative to offenders who commit

weaponless robbery offenses.

          Without count two, subsection (b)(2) would add five to Gladney’s total offense level and

increase his guideline range from 41 to 51 to 70 to 87 months, increases of 29 and 36 months to the

low- and high-end of his range. But § 2B3.1(b)(2) does not apply in this case because count two’s

84-month minimum penalty replaces it. See USSG § 3D1.1 cmt n. 2. As a result, Gladney’s guideline

range increases from 41 to 51 to 125 to 135 months, an increase of 84 months to the low- and high-

end of his range. According to the United States Sentencing Commission (the Commission), this 84-

month add-on runs counter to Commission’s emphasis on proportionate sentencing, “a

fundamental premise for just punishment, and a primary goal of the Sentencing Reform Act.” 2:

                   In contrast to mandatory minimum penalties, the guidelines prescribe
                   proportional individualized sentences based on many factors relating to
                   the seriousness of the offense, the harms associated with the commission
                   of the offense, the culpability of the offender, and the criminal history and
                   other characteristics of the offender. This multi-dimensional approach to
                   sentencing seeks to avoid the problems inherent in the structure of
                   mandatory minimum penalties and, for this reason, best serves the
                   purposes of the Sentencing Reform Act.



2See Neal v. United States, 516 U.S. 284, 292 (1996) (“The sentencing guidelines system is essentially a system of finely
calibrated sentences. For example, as the quantity of drugs increases, there is a proportional increase in the sentence. In
marked contrast, the mandatory minimums are essentially a flat, tariff-like approach to sentencing. Whereas guidelines
seek smooth continuum, mandatory minimums result in ‘cliffs.’ The ‘cliffs’ that result from mandatory minimums
compromise proportionality, a fundamental premise for just punishment, and a primary goal of the Sentencing Reform
Act.”

                                                             3
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 4 of 10 PageID #: 519



United States Sentencing Commission, 2011 Report to Congress, Mandatory Minimum Penalties in

the Federal Criminal Justice System, Ch. 12, p. 346 (2011) [hereinafter 2011 Report].

        Yet, according to the Commission, § 924(c) works more mischief still: it undermines

individualized sentencing and promotes unwarranted sentencing uniformity. Specific offense

characteristics like § 2B3.1(b)(2) operate in the context of the guidelines’ two primary structural

features, the offense level and criminal history axes. Section 2B3.1(b)(2)’s effect on an offender thus

turns on these features. Comparison of two hypothetical offenders illustrates the point.

        Like Gladney, Offender A has an offense level of 22, a criminal history category of I, and an

advisory guideline range of 41-51 months. As it would for Gladney, subsection (b)(2) increases

Offender A’s total offense level to 27 and yields an adjusted guideline range of 70-87 months,

increases of 29 and 36 months to the low- and high-end of his unadjusted 41 to 51-month range.

        Offender B also has an offense level of 22. But his criminal history category is IV and his

guideline range is 63 to 78 months. As with Offender A, subsection (b)(2) increases Offender B’s

total offense level to 27, but it yields an adjusted guideline range of 100-125 months – increases of

37 and 47 months to the low- and high-end of his range. This proportionately greater outcome

follows from Offender B’s more serious criminal history category relative to Offender A and it

would be proportionately greater still if Offender B landed at a higher point on either the offense

level or criminal history axis.

        Section 924(c) does not work with this same subtlety. It disregards all offense and offender

differences and applies the same 84-month increase to everyone. This result does not further

individualized sentencing. In fact, it does just the opposite. It imposes identical outcomes on

factually dissimilar offenders and, in the process, promotes both unfairness and unwarranted

sentencing uniformity. See 1991 Report to the Congress: Mandatory Minimum Penalties in the

Federal Criminal Justice System, Key Findings (“Under the guidelines, offenders classified as similar


                                                   4
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 5 of 10 PageID #: 520



receive similar sentences; under mandatory minimums, offenders seemingly not similar nonetheless

receive similar sentences. It thus appears that an unintended effect of mandatory minimums is

unwarranted sentencing uniformity.”); see also United States Sentencing Commission, Fifteen Years

of Guidelines Sentencing: As Assessment of How Well the Federal Criminal Justice System is

Achieving the Goals of Sentencing Reform at 113 (2004) (“Fair sentencing is individualized

sentencing.”); see id., (noting unwarranted sentencing similarity is no more justified than unwarranted

sentencing disparity).

         To these several vices, § 924(c) adds one more. It contributes to “perceptions of unfairness

and unwarranted [racial] disparity.” According to the Commission,

                   [t]here are notable demographic differences in the application of
                   mandatory minimum penalties for firearm offenses. Black offenders
                   constitute the majority of offenders convicted of an offense under
                   section 924(c) (55.9%) and the majority of offenders who remain
                   subject to its mandatory minimum penalties at sentencing (55.7%).
                   Black offenders constitute an even greater proportion (61.0%) of
                   offenders convicted of multiple counts of an offense under section
                   924(c). By contrast, White and Hispanic offenders constitute only
                   15.1 and 21.2 percent of offenders convicted of multiple counts of
                   an offense under section 924(c), respectively. The effects of
                   these demographic differences are two-fold. First, to the extent the
                   mandatory minimum penalties for firearm offenses are unduly severe,
                   these effects fall on Black offenders to a greater degree than on
                   offenders in other racial groups. Second, as in drug offenses,
                   demographic differences in the application of mandatory minimum
                   penalties for firearm offenses create perceptions of unfairness and
                   unwarranted disparity.

2011 Report at 363-64 (2011).3




3 In 2019, Black offenders still constituted the vast majority of offenders convicted of an offense under § 924(c) (52.6%).
See United States Sentencing Commission, Quick Facts, 18 U.S.C. § 924(c) Firearms Offenses at 1 (May 2020). In
contrast, White, Hispanic, and “Other” races represented 21.1%, 23.7%, and 2.6% of convicted § 924(c) offenders,
respectively. See id.

                                                            5
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 6 of 10 PageID #: 521



        For these reasons, a sentence of 85 to 87 months will better promote just punishment in

general — and proportional, individualized, race-neutral sentencing in particular — than will a

sentence of 125 months or more.

                                III.    Gladney’s History and Characteristics
                                        Support an 85 to 87-Month Sentence

        Gladney is the oldest of ten children. See PSR at ¶ 48. His mother, Diane, is a nursing home

employee of 30-plus years. His father, Michael Sr., was a mechanic who died when Gladney was 12.

See id. According to his siblings, Diane grew depressed after her husband died and his death was

difficult for the whole family. In his absence, many household duties fell to Gladney — cooking,

cleaning, and hair cutting, among them.

        According to Gladney, he graduated from high school in 1997. See id. at 60. According to the

Missouri Board of Probation and Parole, he completed only three years of high school. See id.

Records requests from counsel and the probation office have gone unanswered. See id. Gladney’s

actual educational history is thus unknown. Either way, he cannot read, but he is not unintelligent.

        At 25, Gladney’s brother Maurice died from an asthma attack. See id. at ¶ 48. Maurice was 22

at the time. On average, ten Americans die from asthma attacks each day. See Asthma and Allergy

Foundation of America, Asthma Facts and Figures available at https://aafa.ord/asthma-facts/.

Unsurprisingly, asthma deaths strongly correlate with race, poverty, and poor education. See id. And,

for the most part, they are avoidable with proper treatment. See id. Like his father’s death, Maurice’s

death proved difficult for Gladney to accept. Gladney has never had counseling for either trauma or

for the general trauma associated with a childhood spent in an “environment filled with poverty and

drugs.” PSR at ¶ 48.

        Gladney has nine biological children and four children he helped raise. See id. at ¶¶ 49-52.

The children range in age from 3 to 22 and, by all accounts, he loves them dearly. Without question,

they are his most frequent subject of conversation. They are also his greatest source of his self-
                                                   6
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 7 of 10 PageID #: 522



reproach, since his choices have multiplied their burdens and made their life challenges more

difficult.

         To his credit, Gladney is not shy of hard work. See id. at ¶¶ 66-67. In fact, he’s worked

throughout his life. But a workplace injury in 2004 has, over time, limited his capacity to earn a living

from the manual labor he’s typically performed. See id. at ¶¶ 56, 66-67. The injury also led to his

long-term abuse of opioid prescriptions. See id. at ¶ 59. Gladney has not worked since 2017. See id. at

¶ 65.

         Notably, Gladney has no past history of violence and a comparatively minor criminal history

with two non-violent felony convictions from 21 and nine years ago for which he received and

successfully completed probation. See PSR at ¶¶ 36-43. He’s served no prior term of imprisonment, 4

see id., and, if sentenced to 85 to 87 months, will be just shy of 50 when he’s released — an age that

will place him among the least likely federal offenders to reoffend. See United States Sentencing

Commission, Measuring Recidivism: The Criminal History Computation of the Federal Sentencing

Guidelines, Exhibit 9, at 28 (May 2004) (noting criminal history category I offenders between the

age of 41 and 50 and over 50 have recidivism rates of 6.9% and 6.2%, respectively.)

         For the past 30 months, Gladney has been incarcerated in the St. Charles County Jail. He’s

incurred no disciplinary action in that time and has conducted himself as a model detainee. In fact,

last year, he and two others stopped a suicide by an inmate who grew despondent when his mother

died. See Exhibit 1 [St. Charles County Department of Corrections Incident Report (Feb. 12, 2019)].

According to those who know him, this act was more consistent Gladney’s character than was

involvement in the instant offense.


4
  See United States v. Baker, 445 F.3d 987, 900 (7th Cir. 2006) (a district court may reasonably conclude that a term of
imprisonment will mean more and “have a greater impact” on an offender who has never been imprisoned than on an
offender who has already served a term of imprisonment); United States v. Qualls, 373 F.Supp.2d 873, 877 (E.D. Wisc.
2005) (“Generally, a lesser period of imprisonment is required to deter a defendant not previously subject to lengthy
incarceration than is necessary to deter a defendant who has already served serious time yet continues to re-offend.”).

                                                            7
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 8 of 10 PageID #: 523



                                      IV.       Conclusion

         Gladney committed a serious offense. But a sentence of 85 to 87 months will account for his

full offense conduct and yield a sentence more consistent with 18 U.S.C. § 3553(a) than will as

sentence of 125 months or more. See 18 U.S.C. § 3553(a) (“The court shall impose a sentence

sufficient, but not greater than necessary, to comply with the purposes [of sentencing].” A sentence

of 85 to 87 months will promote just punishment in general and proportional, individualized, race-

neutral sentencing in particular. According to the Commission, a sentence of 125 months or more

will not. Similarly, a sentence of 85 to 87 months will promote incapacitation consistent with §

3553(a). A sentence of 125 to 135 months will not, a claim supported by the Commission’s

evidenced-based assessment of Gladney’s exceedingly low-likelihood of reoffending. A sentence of

85 to 87 months will also better promote general deterrence, given § 3553(a)’s mandate and the

dearth of evidence to support the theory of deterrence through sentencing severity. 5


5  Little credible evidence suggests increases in sentence severity reduce crime through general deterrence. See, e.g., Cheryl
Marie Webster and Anthony N. Doob, Searching for Sasquatch: Deterrence of Crime through Sentence Severity, The
Oxford Handbook of Sentencing and Corrections, p. 174-175, Oxford University Press (2012) (“Despite enormous
research efforts, no credible consistent body of evidence has been found to support the conclusion that harsher
sentences (within ranges conceivable in Western democracies) achieve marginal deterrent effects on crime.”);Valerie
Wright, Ph.D., Research Analyst, The Sentencing Project, Deterrence in Criminal Justice: Evaluating Certainty Versus
Severity of Punishment at 9 (2010) (“Existing evidence does not support any significant public safety benefit of the
practice of increasing the severity of sentences by imposing longer prison terms. In fact, research findings imply that
increasingly lengthy prison terms are counterproductive.”); Anthony N. Doob, Cheryl Marie Webster and Rosemary
Gartner, Issues Related to Harsh Sentences and Mandatory Minimum Sentences: General Deterrence and
Incapacitation, at A-3, University of Toronto, Centre for Criminology & Social Studies, (2014) (“At this point, we think
it fair to say that we know of no reputable criminologist who has looked carefully at the overall body of research
literature on ‘deterrence through sentencing’ who believes that crime rates will be reduced, through deterrence, by raising
the severity of sentences handed down in criminal courts.”); Michael Tonry, Learning from the Limitations of
Deterrence Research, Chicago Journals, Crime and Justice, Vol. 37, No. 1, University of Chicago Press (2008), pp 301-
302 (“It is unclear to me which is more surprising: that so little credible evidence exists that criminal behavior is much
affected by changes in punishment policies or that policy makers continue to believe that policy changes significantly
affect behavior and that research continues to test for their crime-preventive effects.”)
            “Three National Academy of Science panels, all appointed by Republican presidents, [have] reached [this]
conclusion, as has every major survey of the evidence.” Michael Tonry, Purposes and Functions of Sentencing, 34
Crime and Justice: A Review of Research 28-29 (2006).
            Research abroad has concluded the same, see e.g., Andrew Von Hirsch, et. al., Cambridge University, Criminal
Deterrence and Sentence Severity: An Analysis of Recent Research (1999) (finding no data to support a statistically
significant correlation between increases in sentence severity and crime rate reductions); see also David Farrington, et al.,
Changes in Crime and Punishment in America, England, and Sweden between the 1980s and the 1990s, Studies in Crime
Prevention, 3:104-131 (1994) (comparing crime and punishment trends in the United States, England, and Sweden and
failing to detect any decrease in crime rates as a result of increases in sentence severity), as has more recent research

                                                              8
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 9 of 10 PageID #: 524



         For these reasons and those discussed above, a sentence of 85 to 87 months with conditions

of supervised release to include mental health counseling, cognitive behavioral therapy, and

vocational training will better promote the purposes of sentencing, the mandate of 18 U.S.C. §

3553(a), and the individualized form of sentencing envisioned by United States v. Booker, 542 U.S. 220

(2005), than will a sentence of 125 months or more.




                                                      Respectfully submitted,

                                             By:      /s/ Adam D. Fein

                                                      ADAM D. FEIN, #52255 MO
                                                      Attorney for Defendant
                                                      120 S. Central Avenue, Suite 130
                                                      Clayton, Missouri 63105
                                                      (314) 862-4332
                                                      afein@rsflawfirm.com




                                       CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2020 the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Jennifer Szczucinski, Assistant United States Attorney.




published in Federal Probation. See e.g., Kelli D. Tomlinson, An Examination of Deterrence Theory: Where do We
Stand?, 8-Dec. Fed. Probation 33 (2016) (concluding “non-legal factors, such as marriage, employment, peers, morality,
disapproval from loved ones, ostracism, and shame, hav[e] more impact on conformity than do sanctions and threats.”).



                                                          9
Case: 4:18-cr-00320-AGF Doc. #: 146 Filed: 10/15/20 Page: 10 of 10 PageID #: 525




                                      10
